 1   Law Office of Steven L. Crawford
     Steven L. Crawford #166488
 2   192 North 11th Street
     Grover Beach, CA 93433
 3   Tel: (805)458-6312
     Fax: (805)489-2001
 4
     Attorney for Defendant
 5   AMANDA GOURLEY
 6
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11                                             )
      UNITED STATES OF AMERICA,                )   Case No. 1:20CR00238 NONE/SKO
12                                             )
                      Plaintiff,               )
13                                             )   STIPULATION TO MODIFY CONDITIONS
      vs.                                      )   OF RELEASE AND ORDER
14                                             )
      AMANDA GOURLEY,                          )
15                                             )   Judge: Hon. Sheila K. Oberto
                      Defendant.               )
16                                             )
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Assistant United States Attorney Stephanie Stokman, counsel for plaintiff, and Steven
19   L. Crawford, appointed counsel for defendant Amanda Gourley, that Ms. Gourley’s conditions of
20   release be modified to allow Pretrial to remove the ankle monitoring previously ordered as a
21   condition of release. Counsel for the defense has communicated with Pretrial Officer Anthony
22   Perez and was informed that Ms. Gourley has been in compliance with Pretrial in this matter and
23   Pretrial Officer Perez was no opposed to removing the condition that required electronic
24   monitoring. In addition, Counsel has communicated with AUSA Stephanie Stokman, who
25   likewise, was not opposed to such an order.
26   ///
27   ///
28   ///
 1           WHEREFORE, the parties respectfully request that the Court modify the conditions of
 2   release as set forth above.
 3
 4                                                 Respectfully submitted,
 5
 6   Date: June 2, 2021                            /s/    Steven L. Crawford
                                                   Steven L. Crawford
 7                                                 Attorney for Defendant
                                                   AMANDA GOURLEY
 8
 9                                                 PHILLIP A. TALBERT
                                                   United States Attorney
10
11   Date: June 2, 2021                    /s/ Stephanie Stokman
                                                   STEPHANIE STOKMAN
12                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
13
14
15
                                                 ORDER
16
             Pursuant to the parties’ stipulation, the Court hereby modifies Ms. Gourley’s pretrial
17
     release as requested above.
18
     IT IS SO ORDERED.
19
20
     Dated: June 2, 2021
21                                                 HON. SHEILA K. OBERTO
                                                   United States Magistrate Judge
22
23
24
25
26
27

28

     Salazar-Sarmienta: Stipulation
     and Proposed Order
                                                      2
